—Crew III, J.
Appeal, by permission, from an order of the Family Court of Albany County (Duggan, J.), entered June 3, 1998, which, in a proceeding pursuant to Family Court Act article 6, granted temporary custody of respondent’s child to petitioners.
Petitioners are respondent’s parents and the maternal *747grandparents of respondent’s son (born in 1982). Beginning in November 1997, petitioners were awarded temporary custody of respondent’s son through a series of temporary orders issued by Family Court, including an order entered June 3, 1998 which extended such temporary custody until further order of said court. Respondent thereafter sought permission to, inter alia, appeal Family Court’s June 3, 1998 order. This Court denied respondent’s request without prejudice to renew in the event that a hearing was not held within 90 days. Upon renewal, granted respondent permission to appeal and denied her motion in all other respects. In the interim, respondent moved in Family Court for summary judgment. By order dated November 30, 1998, Family Court granted respondent’s motion, dismissed the petition and, in so doing, expressly vacated all temporary orders of custody and support.
Respondent, as so limited by her brief, contends only that Family Court erred in issuing the series of orders awarding temporary custody of her son to petitioners, including the June 3, 1998 order from which this appeal is taken. The issuance of Family Court’s November 30,1998 order, which, as noted previously, granted respondent summary judgment and vacated all temporary orders of custody, renders the instant appeal moot. As we perceive no exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715), the appeal is dismissed (see, Matter of Jamie EE., 232 AD2d 761, 762).
Mercure, J. P., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.